Citation Nr: 0302248	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for an ulcer disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1956 to April 
1956.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  By a decision 
issued in April 2001, the Board remanded the veteran's claims 
of entitlement to service connection for a hernia and for an 
ulcer.  The claims now return to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The medical opinions of record establish that the 
veteran's ulcer disorder was aggravated in service.

3.  The medical opinions of record establish that the veteran 
has an incisional hernia which is the result of surgical 
treatment of the veteran's ulcer disorder.


CONCLUSIONS OF LAW

1.  An ulcer disorder was aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2002). 

2.  An incisional hernia was incurred as a result of 
treatment of a service-connected ulcer disorder.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for an ulcer disorder which was first medically 
diagnosed during his service.  The veteran also contends that 
he is entitled to service connection for an incisional hernia 
that developed following surgical treatment of his ulcer 
disorder.

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include ulcers, 
peptic (gastric or duodenal), and which is manifested, 
generally to a degree of 10 percent or more, within a 
specified presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309.  

Once a veteran's disability increases in severity during 
service, there is a presumption of aggravation, unless it can 
be established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. 
Derwinski, 1 Vet. App. 408, 410 (1991).  This presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation; the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, based on 
all the evidence pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, a finding of aggravation 
contemplates "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation, but one that still exists currently.  See Routen 
v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).   
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. at 488, 495-496 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  
   
The veteran was initially notified of the evidence required 
to establish his claims by a rating decision issued in 
February 1999.  The Board's April 2001 Remand advised the 
veteran generally of enactment of the VCAA, and VA's duties 
to assist him in identifying and obtaining evidence and 
medical opinion.  In July 2001, the RO further described the 
evidence needed to establish his claims for service 
connection for an ulcer disorder and for an incisional hernia 
secondary to surgical treatment of and ulcer disorder.  The 
letter further advised the veteran as to actions taken by the 
RO to assist him in developing his claims.  The RO also 
advised the veteran that VA would assist him to obtain 
medical records identified as relevant, and informed the 
veteran that Social Security Administration (SSA) records and 
additional service medical records had been requested.

The duties to inform the veteran of the evidence necessary to 
substantiate his claim for service connection and increased 
evaluations, to notify him regarding his responsibility and 
VA's responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.  In particular, as the decision herein is entirely 
favorable to the veteran, it would be adverse to the 
veteran's interests to delay completion of appellate review 
for any further action under the VCAA.

Factual background

The veteran's service medical records reflect that, in the 
portion of the induction clinical history he completed in 
January 1956, he reported that he had experienced "stomach 
trouble" and "dizziness."  No digestive system abnormality 
was noted at the time of the January 1956 physical 
examination.  

In February 1956, the veteran reported for medical 
examination because of his past complaints of stomach 
trouble, although he denied current symptoms.  Radiologic 
examination of the gastrointestinal (GI) tract revealed an 
active duodenal ulcer with a crater, and revealed a polyp in 
the duodenal bulb.  The veteran was admitted for inpatient 
treatment of the disclosed ulcer.  The veteran reported 
having had epigastric pain at intervals over the past seven 
years, with more frequent symptoms in recent years.  He 
reported that the pain was relieved by eating food and was 
relieved during summer vacation.  Re-examination of the GI 
tract in March 1956 revealed general improvement in the 
appearance of the duodenal bulb and the ulcer crater was no 
longer present, but there was still evidence of a polyp.  The 
clinical record cover sheet lists the veteran's diagnosis as 
ulcer, duodenum, n.e.c. (not elsewhere classified), and 
indicates that the diagnosis was not contracted in line of 
duty ("LOD-no") but rather existed prior to service (EPTS).  
The veteran's DD214, Report of Separation, in Block 8, Reason 
and Authority for Separation states, "Physical 
Disqualification, EPTS." 

In a rating decision issued in February 1999, the RO noted 
that the veteran had a seven-year history of an ulcer 
disorder prior to service entry, and noted that he provided a 
history of epigastric burning pain at the time of induction.  
The RO concluded that there was no evidence that his ulcer 
disorder was aggravated, that is, permanently worsened during 
or as a result of his service.

In June 2000, the veteran submitted a private medical 
statement from R.C., DO.  Dr. C. stated that the veteran had 
recurrent gastric bleeds in 1960, 1970, 1971, 1994, and 1999 
which required blood transfusions.  Dr. C. stated that the 
veteran's gastric and duodenal ulcers "could have been caused 
or significantly contributed" by the stress and foods 
consumed while in the Air Force in 1956.  

Another physician, M.F., MD, provided a June 2000 medical 
statement indicating that the veteran had recurring gastric 
bleeds from duodenal or gastric ulcers which initially began 
during military service.  Dr. F. stated that he had reviewed 
the veteran's clinical records and noted that the veteran had 
required surgery, vagotomy and pyloroplasty, for his ulcers, 
and now had an incisional hernia at the site of that surgical 
treatment for ulcer disorder.

At a personal hearing conducted in July 2000, the veteran 
contended that, if he had an ulcer disorder prior to service, 
that disorder was aggravated in service.  The veteran 
testified that he had not required medical treatment for an 
ulcer prior to entering the military and had not been 
diagnosed with any type of stomach trouble.  The veteran 
testified that the only stomach trouble he was aware of prior 
to service was what he described as a "nervous stomach."  He 
had not sought or required medical treatment, but used "soda 
water" for relief of symptoms.  The veteran stated that he 
had not reported to sick call during his military service 
but, rather, was sent for examination after discussion about 
medical history by a superior officer.  The veteran further 
testified that he did not again seek medical treatment for 
his ulcers after service until 1960, when he vomited up 
blood.  After that, he was placed on medications.  After 
another episode of bleeding in 1971, he had an operation.  As 
a result of that surgical procedure, he developed an 
incisional hernia.  The veteran's testimony revealed that he 
was receiving Social Security disability benefits.  The 
veteran testified that he was informed that the records of 
his medical treatment for his stomach trouble proximate to 
service were not available, and that they had been destroyed.

In its April 2001 remand, the Board directed the RO to advise 
the veteran of enactment of the VCAA, to conduct development 
as necessary to obtain any records identified by the veteran, 
and to obtain medical opinion as to the etiology and onset of 
the veteran's ulcer disorder.  As noted above, the RO advised 
the veteran of enactment of the VCAA by a letter dated in 
July 2001.  

The RO requested the veteran's SSA records.  These records 
consisted primarily of VA clinical records from 1998 to 2000, 
and an examination conducted in April 2000 for SSA purposes.  
Those records do not include an opinion as to the etiology or 
onset of the veteran's ulcer disorder.

The examiner who conducted VA examinations in July 2002 noted 
review of the veteran's service medical records and his 
clinical records.  After examining the veteran, the examiner 
concluded that the veteran's duodenal ulcer was more likely 
than not aggravated by his service.  The examiner also 
provided an opinion that the veteran developed an incisional 
hernia secondary to the vagotomy and pyloroplasty performed 
for treatment of the veteran's duodenal ulcer.

Analysis

The veteran's service medical records establish that the 
veteran had not been medically treated for complaints of 
stomach trouble prior to service, and that no medical 
diagnosis of an ulcer disorder was assigned prior to the 
veteran's service.  During the veteran's service, an active 
duodenal ulcer was diagnosed.  Post-service medical records 
reflect that the veteran had recurrent episodes of active 
ulcers, with episodes of both melena and vomiting of blood.  

Medical statements and opinions of record establish that the 
veteran's ulcer disorder, if existing prior to service, was 
aggravated in service.  Medical statements and opinions, 
particularly the June 2000 medical statement provided by Dr. 
F. and the report of the July 2002 VA examination, link the 
veteran's post-service ulcers to the diagnosis in service, 
describing the later episodes as recurrences.  Dr. C's June 
2000 medical statement, although weakly favorable to the 
veteran, is of very little persuasive weight, since he 
indicated his opinion was very speculative ("could have 
been"). 

The only evidence of record which is unfavorable to the 
veteran's claim is the medical determination in service that 
the veteran's ulcer disorder existed prior to his service.  
However, the later opinions are of greater weight, since 
there is no indication that the examiners who concluded in 
service that the veteran's ulcer disorder existed prior to 
service considered whether the disorder was aggravated in 
service.  Moreover, a determination as to aggravation in 
service must include review of all evidence of record, and 
the examiners who saw the veteran in service did not have the 
benefit of later clinical records for purposes of making that 
determination. 

The medical statements and opinions of record indicate that 
the veteran's current ulcer disorder is etiologically related 
to the aggravation of that disorder in service.  The 
evidence, read as a whole, meets each of the requirements 
established for service connection, and an award of service 
connection for the veteran's ulcer disorder is warranted.

The evidence also establishes that the veteran incurred an 
incisional hernia at the site of the surgical incision for a 
vagotomy and pyloroplasty performed to treat the veteran's 
ulcer disorder.  As the Board has determined that service 
connection is warranted for the veteran's ulcer disorder, and 
the incisional hernia is the result of medical treatment of 
that disorder, service connection is also warranted for the 
incisional hernia.  38 C.F.R. § 3.310.

(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for an ulcer disorder is 
granted. 

The appeal for service connection for an incisional hernia is 
granted.




		
	M. L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

